Citation Nr: 0518770	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  03-02 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from March 1952 to February 
1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought on 
appeal.  The Board first considered this appeal in November 
2004 and remanded both issues for additional development of 
the medical record.  The requested development has been 
performed, but the benefits sought remain denied.  The appeal 
is properly returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The medical record does not show evidence of pulmonary 
interstitial disease consistent with asbestosis.

3.  The veteran does not have asbestosis as a result of 
exposure to asbestos during his period of active service.

4.  The veteran's bilateral hearing loss is not a result of 
his active service.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or as a consequence of 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  Bilateral hearing loss was not incurred in or as a 
consequence of active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
asbestosis and bilateral hearing loss as results of his 
period of service in the 1950's.  The record shows that the 
veteran served in the United States Air Force for 
approximately four years as a hydraulic mechanic attached to 
a field maintenance squadron.  He asserts that he worked on 
aircraft with asbestos brakes and was exposed to asbestos at 
that time.  The veteran also asserts that he was exposed to 
the loud noises of the aircraft with no ear protection.  He 
did not seek treatment for either a lung disorder or hearing 
loss during service and was not found to have any such 
disability upon discharge from the service.

The veteran worked as a millwright for a pipeline company 
following his discharge from service in 1956 until his 
retirement in 1989.  The veteran related that the equipment 
on which he worked was insulated with asbestos and, as such, 
he was exposed to asbestos for over thirty years in his post-
service employment.  He also experienced industrial noise 
exposure during his work as a millwright.

Private medical records dated in 2001 show that x-rays 
revealed bilateral interstitial fibrosis consistent with 
asbestos, silicosis and coal workers' pneumoconiosis as well 
as unilateral pleural disease consistent with asbestos-
related disease.  A VA examiner stated in April 2002 that the 
pleural thickening found upon testing could be related to 
asbestos exposure, but by itself was not diagnostic of 
asbestosis.  A private physician stated in August 2002 that 
the veteran had asbestosis, but submitted unrelated medical 
records.  In July 2003, the veteran's treating VA physician 
noted that she was not a certified asbestosis reader and 
could not comment on whether specific radiological findings 
were consistent with asbestosis, noting that pleural 
thickening was reported in conjunction with diagnoses of 
asbestosis.  Electronic medical records referenced also show 
that the veteran had normal hearing in 1986.

The veteran underwent VA respiratory examination in January 
2005 and the examiner thoroughly reviewed the veteran's 
claims folder, examined the veteran, and ordered a high 
resolution computerized tomography (CT) scan of the veteran's 
chest as such clinical testing is more sensitive and more 
specific for the diagnosis of asbestosis than a regular chest 
x-ray.  Although the examiner found evidence consistent with 
a diagnosis of asbestos-related pleural disease, specifically 
pleural thickening, he found no evidence of pulmonary 
asbestosis.  The CT scan did not show evidence of pulmonary 
interstitial disease consistent with a diagnosis of 
asbestosis.  Also, pulmonary functioning tests of record 
showed obstructive, not restrictive, results.  As such, the 
examiner diagnosed mild chronic obstructive pulmonary disease 
due to a history of smoking and asymptomatic asbestos-related 
pleural disease with no evidence of pulmonary asbestosis.  
The examiner noted that the diagnosis of asbestosis of record 
was by patient history only.

The veteran also underwent VA audiologic examination in 
January 2005.  The examiner reviewed the claims folder and 
commented on the veteran's industrial noise exposure 
following his discharge from service in 1956 as well as 
audiometric testing performed in 1986 showing normal hearing.  
Following a complete examination, the veteran was determined 
to have mild to moderate bilateral hearing loss.  The 
examiner opined that the veteran's hearing loss was more 
likely due to age and post-service noise exposure than to the 
noise exposure during service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Asbestosis

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  In 1988, 
however, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  See VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id. 

Given the evidence as outlined above, the Board finds that 
the veteran is not currently diagnosed as having asbestosis.  
Absent a diagnosis of disability, VA compensation benefits 
cannot be granted.  The Board fully acknowledges that there 
is x-ray evidence showing a non-disabling lung condition 
consistent with exposure to asbestos, but current medical 
evidence does not include any findings consistent with a 
diagnosis of asbestosis.  The VA examiner in January 2005 
clearly stated that there was no clinical evidence of 
asbestosis.  Additionally, the diagnosis of asbestosis 
contained in treatment records is by history only and 
apparently based solely on information supplied by the 
veteran.  Thus, the diagnosis does not reflect a current 
disability.  

The Board does not doubt that the veteran was exposed to 
asbestos during service.  In fact, his history is consistent 
with exposure to asbestos both during and after his period of 
service.  It is important to note, however, that exposure to 
asbestos, in and of itself, is not considered a disability 
for VA purposes.  Absent medical evidence of a disability due 
to in-service exposure, a claim must be denied.  
Consequently, because the preponderance of the evidence is 
against this claim and there is no doubt that can be resolved 
in the veteran's favor, entitlement to service connection for 
asbestosis must be denied.

Hearing Loss

As set out above, the veteran reported a history of both in-
service and post-service noise exposure.  The record shows 
that his hearing was normal approximately thirty years after 
his discharge from service, but that he currently has 
bilateral sensorineural high frequency hearing loss, and that 
he meets the regulatory definition of hearing loss disability 
in both ears.  See 38 C.F.R. § 3.385.  The January 2005 
medical opinion reflects that the veteran's hearing loss is 
more likely due to the aging process and post-service noise 
exposure than to the noise exposure experienced in the 
1950's.

Given the evidence as outlined above, the Board finds that 
the veteran's current hearing loss is not a result of his 
experiences during active service.  Consequently, because the 
preponderance of the evidence is against this claim and there 
is no doubt that can be resolved in the veteran's favor, 
entitlement to service connection for bilateral hearing loss 
must be denied.

Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 2003), and the United States Court of Appeals for 
Veteran's Claims (Court) decisions in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I), and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), which 
addressed the timing and content of proper VCAA notice.  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed immediately below, that the 
development of the claims here on appeal has proceeded in 
accordance with the law and regulations. 
 
Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VCAA notice was given 
in March 2002, which is prior to the initial AOJ decision of 
May 2002.  Thus, it was sent to the veteran before the 
adverse decision by the RO, as required by Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in March 2002.  Additionally, 38 C.F.R. § 3.159 
was set out verbatim in an August 2003 Supplemental Statement 
of the Case and again in a March 2005 Supplemental Statement 
of the Case.  The Board finds that the information provided 
to the veteran specifically satisfied the requirements of 
38 U.S.C.A. § 5103 in that he was clearly notified of the 
evidence necessary to substantiate his claims and the 
responsibilities of VA and the veteran in obtaining evidence.  
The March 2002 letter stated that (1) the evidence needed to 
substantiate the veteran's claims was, among other things, 
evidence that the veteran currently had a disability as a 
result of an in-service injury or disease, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  The 
supplemental statements of the case gave the veteran notice 
of the "fourth element" required under the VCAA that he 
should advise VA if there is any other evidence or 
information that will support his claims.  

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done -notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him physical examinations, 
and seeking medical opinions as to the etiology of current 
disabilities.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before an RO hearing 
officer in July 2003.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for asbestosis is denied.

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


